DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Non-final office action filed on 4/4/2021 is acknowledged.  
3.	Claims 11 and 15 have been cancelled.
4.	Claims 1-10, 12-14 and 16-20 are pending in this application.
5.	Claims 1-8 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 3/27/2019.  Claims 10, 14, 18 and 20 remain withdrawn from consideration as being drawn to non-elected species.  As stated in the previously office action, in the instant case, claims 18 and 20 depend on claim 16, which depends on claim 13.  The Examiner is interpreting instant claims 18 and 20 recite further limitations to the CAR pharmacophore in the composition in claim 16.  Since Applicant elected SEQ ID NO: 1 (which comprises the amino acid sequence of instant SEQ ID NO: 29) from the Markush group recited in part a) of claim 13, claims 18 and 20 remain withdrawn from consideration as being drawn to non-elected species.
6.	Applicant elected with traverse of Group 3 (claims 9-20) in the replies filed on 3/27/2019 and 6/2/2019 and elected (1) a composition for diagnosing an individual suffering from a disease; (2) a pharmacophore for administration to an individual suffering from a disease, wherein the pharmacophore is comprised of a peptide containing an amino acid sequence selected from the group consisting of SEQ ID Nos: 1-8, 12 and 16-33; (3) sepsis as species of disease; (4) SEQ ID NO: 1 and sivelistat as 
Restriction requirement was deemed proper and made FINAL in the previous office action.  Group 3 is drawn to a composition for co-administration to an individual suffering from a disease, wherein the composition comprises: a) at least one peptide comprising an amino acid sequence selected from the group consisting of SEQ ID NOs: 2-8, 12, and 16-33, or a CAR pharmacophore; and b) a bioactive agent for co-administration with a), wherein the bioactive agent is selected from the group consisting of an anti-angiogenic agent, a pro-angiogenic agent, a cancer chemotherapeutic agent, a cytotoxic agent, an anti-inflammatory agent, an anti-arthritic agent, a polypeptide, a nucleic acid molecule, a small molecule, a fluorophore, fluorescein, rhodamine, a radionuclide, indium-111, technetium-99, carbon-11, carbon-13, or a combination; a composition for diagnosing an individual suffering from a disease, wherein the composition comprises: a) at least one peptide comprising an amino acid sequence 

Withdrawn Objections and Rejections
7.	Objection to sequence non-compliance is hereby withdrawn in view of Applicant's filing of a sequencing listing in both computer-readable and paper formats.    
8.	Objection to the drawings is hereby withdrawn in view of Applicant’s amendment to the drawings.
9.	Objection to claim 15 is hereby withdrawn in view of Applicant’s amendment to the claim.

11.	Rejection to claims 9, 11-13, 15-17 and 19 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5, 6 and 12 of co-pending Application No. 15/472182 is hereby withdrawn in view of co-pending Application No. 15/472182 is currently abandoned.

Maintained/Revised Objections
12.	(Revised due to Applicant's amendment to the specification) The specification remains objected to for the following minor informality: (1) Peptide of SEQ ID NO: 29 disclosed in the paragraph bridging pages 28-29; page 41, the 2nd paragraph of instant specification; and the sequence listing filed on 4/4/2021 are inconsistent.  Furthermore, SEQ ID NO: 29 disclosed in the paragraph bridging pages 28-29 appears to be two different peptides as well.  (2) The specification recites “In another embodiment, methylene bridges, amide (peptide) bonds, or cysteine residues ( disulfide bond) can be used to cyclize or attach two or more peptides together (SEQ ID NO: 29) This can be…” in the paragraph bridging pages 28-29 of instant specification.  There appears to be a period missing after the recited “(SEQ ID NO: 29)”.  (3) The specification recites “…includes a peptide containing the amino acid sequence SEQ ID NOs: 2-34, or…” on page 29, the last paragraph of instant specification.  However, there is no SEQ ID NO: 34 disclosed in the sequence listing filed on 5/19/2017.  And the peptide of SEQ ID NO: 34 in the sequence listing filed on 4/4/2021 is a control peptide.     
Applicant is required to correct these errors. 
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Response to Applicant's Arguments
13.	Applicant fails to address all the minor issues in the specification.  Therefore, the objection is deemed proper and is hereby maintained.  
	
14.	(Revised due to Applicant's amendment to the claim) Claims 9, 13 and 17 remain objected to for the following minor informality: Applicant is suggested to amend claims 9 and 13 as “…a) at least one peptide comprising the amino acid sequence selected from the group consisting of…”; and amend claim 17 as "…wherein the pharmacophore comprises a peptide comprising the amino acid sequence selected from the group consisting of…”.
	Furthermore, Applicant is suggested to amend claim 9 as "…carbon-13, or a combination thereof".
In addition, Applicant is suggested to amend claim 13 as "...b) a moiety co-administered with the peptide of a), wherein the moiety is selected from…".
15.	(Revised due to Applicant's amendment to the claim) Claims 12 and 16 remain objected to for the following minor informality: Claims 12 and 16 recite "systemic lupus erythematosus"; "rheumatoid arthritis", "scleroderma", "polymyositis" and "dermatomyositis" twice.  Furthermore, there appears to be a comma missing in the 
In addition, claims 12 and 16 recite both "infection" and "infections".  Applicant is suggested to delete one of these two terms from claims 12 and 16.    

Response to Applicant's Arguments
16.	Additional minor issues are either introduced by claim amendment or further noticed in instant claims 9, 12, 13, 16 and 17.  Therefore, these objections are deemed proper and are hereby maintained.

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (b)
17.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


18.	(Revised due to Applicant's amendment to the claim) Claims 13 and 16 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  


Response to Applicant's Arguments
20.	Applicant argues that “Applicant has amended the claims to address unclear language in the claims as indicated by the Examiner.”  

In response to Applicant’s arguments about instant rejection, first, the Examiner would like to point out that virus recited in the previously presented claim 15 is used as an example to indicate that many of the moieties recited in the previously presented claim 15 are not normally known and/or administered for diagnosing an individual suffering from a disease; and it is not the only one that is not normally known and/or administered for diagnosing an individual suffering from a disease.  Therefore, the metes and bounds of instant claim 13 remains vague and indefinite.  The rejection is deemed proper and is hereby maintained.

Claim Rejections - 35 U.S.C. § 101
22.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

23.	(Revised due to Applicant's amendment to the claim) Claims 9, 12, 13, 16, 17 and 19 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more.  Claims 9, 12, 13, 16, 17 and 19 are directed to a composition for co-administration to an individual suffering from a disease, wherein the composition comprises: a) at least one peptide comprising an amino acid sequence selected from the group consisting of SEQ ID NOs: 2-8, 12, and 16-33, or a CAR pharmacophore; and b) a bioactive agent for co-administration with a), wherein the bioactive agent is selected from the group consisting of an anti-angiogenic 

Response to Applicant's Arguments
24.	Applicant argues that “Applicant has amended the claims to reflect the selection of a bioactive agent or moiety from non-natural occurring compositions. Because the claims as presently amended recite significantly more, the claims are no longer directed to natural phenomenon without significantly more.”  
25.	Applicant's arguments have been fully considered but have not been found persuasive. 


Claim Rejections - 35 U.S.C. § 102(a)(1)
26.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


27.	Please note, during the search for the elected species, prior art was found for the non-elected species of composition.
(Revised due to Applicant's amendment to the claim) Claims 9, 12, 13, 16, 17 and 19 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruoslahti et al (US 2013/0058993 A1, filed with IDS).
The instant claims 9, 12, 13, 16, 17 and 19 are drawn to a composition for co-administration to an individual suffering from a disease, wherein the composition comprises: a) at least one peptide comprising an amino acid sequence selected from the group consisting of SEQ ID NOs: 2-8, 12, and 16-33, or a CAR pharmacophore; and 
Ruoslahti et al, throughout the patent, teach compositions and methods useful for treating wounded, injured, and inflamed tissue, where the compositions and methods are based on the selective targeting/homing of CAR peptide or its truncated form tCAR, for example, Abstract; and page 3, paragraphs [0016]-[0018].  Ruoslahti et al further 
Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (see MPEP § 2131.02).
Since Ruoslahti et al teach all the limitations of instant claims 9, 12, 13, 16, 17 and 19, the reference anticipates instant claims 9, 12, 13, 16, 17 and 19.

Response to Applicant's Arguments
28.	Applicant argues that “Applicant has amended the claims to remove SEQ ID NO. 1 and Ruoslahti fails to disclose the remaining sequences, i.e. SEQ ID NO. 2-8, 12, 16-33. As such, Ruoslahti is incapable of anticipating the claims.”  
29.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant’s arguments about instant rejection, the Examiner understands that instant SEQ ID NO: 1 has been removed from the amended claims 9, 12, 13, 16, 17 and 19.  However, in the instant case, as stated in Section 27 above, Ruoslahti et al teach CAR peptide is a cyclic peptide with the amino acid sequence CARSKNKDC (CAR peptide; SEQ ID NO: 10, identical to the peptide of instant SEQ ID NO: 1 and comprising the amino acid sequence of instant SEQ ID NO: 29); and tCAR is a peptide with the amino acid sequence CARSKNK (SEQ ID NO: 4, identical to the peptide of instant SEQ ID NO: 29).  Therefore, Ruoslahti et al teach each and every limitation recited in instant claims 9, 12, 13, 16, 17 and 19.  The rejection is deemed proper and is hereby maintained.
Claim Rejections - 35 U.S.C. § 103
30.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

31.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

32.	(Revised due to Applicant’s amendment to the claim) Claims 9, 12, 13, 16, 17 and 19 remain rejected under 35 U.S.C. 103 as being unpatentable over Ruoslahti et al (US 2013/0058993 A1, filed with IDS) in view of Lewis et al (J Vet Intern Med, 2012, 26, pages 457-482, cited and enclosed in the previous office action) and Hayakawa et al (SHOCK, 2010, 33, pages 14-18, cited and enclosed in the previous office action).
The instant claims 9, 12, 13, 16, 17 and 19 are drawn to a composition for co-administration to an individual suffering from a disease, wherein the composition 
Ruoslahti et al, throughout the patent, teach compositions and methods useful for treating wounded, injured, and inflamed tissue, where the compositions and methods 
The difference between the reference and instant claims 9, 12, 13, 16, 17 and 19 is that the reference does not explicitly teach a composition comprising a conjugate comprising SEQ ID NO: 1 and sivelestat as the elected species of composition for treating/diagnosing.
However, Lewis et al, throughout the literature, teach inflammatory mechanisms play an important role in sepsis; and sepsis is an inflammation condition, for example, Title and Abstract.  It reads on sepsis as the elected species of disease.
Furthermore, Hayakawa et al, throughout the literature, teach sivelestat as a drug for treating sepsis, for example, Title and Abstract; page 15, Section “Intervention and treatment”; and page 16, Table 2 and Results.
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Ruoslahti et al, Lewis et al and Hayakawa et al to develop a composition comprising a conjugate comprising the cyclic peptide with the amino acid sequence CARSKNKDC (identical to the peptide of instant SEQ ID NO: 1 and comprising the amino acid sequence of instant SEQ ID NO: 29) and sivelestat for treating/diagnosing of sepsis.  It reads a composition comprising a conjugate comprising SEQ ID NO: 1 and sivelestat as the elected species of composition for treating/diagnosing.  One of ordinary skilled in the art would have been motivated to combine the teachings of Ruoslahti et al, Lewis et al and Hayakawa et al to develop a composition comprising a conjugate comprising the cyclic peptide with the amino acid sequence CARSKNKDC (identical to the peptide of instant SEQ ID NO: 1 and 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Ruoslahti et al, Lewis et al and Hayakawa et al to develop a composition comprising a conjugate comprising the cyclic peptide with the amino acid sequence CARSKNKDC (identical to the peptide of instant SEQ ID NO: 1 and comprising the amino acid sequence of instant SEQ ID NO: 29) and sivelestat for treating/diagnosing of sepsis.

Response to Applicant's Arguments
33.	Applicant argues that “Applicant has amended independent claim 9, 13 and 17 to remove the identical peptide of SEQ ID NO. 1 and to recite the composition comprising at least one of SEQ ID NO. 2-8, 12, 16-33. Ruoslahti discloses a total of 168 sequences however it is only SEQ ID NO. 10, comparable to SEQ ID NO. 1, that was recited in the claims of the subject invention. With the deletion of SEQ ID NO. 1 from the claims, Ruoslahti fail to disclose or even suggest the remaining claimed sequences SEQ ID NO. 2-8, 12, 16-33. The fact that Ruoslahti disclosed so many sequences, none of which are identified as the 16 sequences recited in the claims of the subject invention, 
34.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant’s arguments about instant rejection, as stated in Section 29 above, the Examiner understands that instant SEQ ID NO: 1 has been removed from the amended claims 9, 12, 13, 16, 17 and 19.  However, in the instant case, as stated in both Sections 29 and 32 above, Ruoslahti et al teach CAR peptide is a cyclic peptide with the amino acid sequence CARSKNKDC (identical to the peptide of instant SEQ ID NO: 1 and comprising the amino acid sequence of instant SEQ ID NO: 29); and tCAR is a peptide with the amino acid sequence CARSKNK (identical to the peptide of instant SEQ ID NO: 29).  Therefore, Ruoslahti et al teach the peptide recited in part a) of instant claims 9 and 13; and the pharmacophore recited in instant claim 17.  Furthermore, the Examiner understands that Ruoslahti et al disclose more than 100 sequences.  However, in the instant case, the cyclic peptide with the amino acid sequence CARSKNKDC and tCAR are the few peptides that are tested in the working examples in Ruoslahti et al; and they are explicilty recited in the claims in Ruoslahti et al.  Therefore, in view of the combined teachings of Ruoslahti et al, Lewis et al and 

Obviousness Double Patenting 
35.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

36.	(Revised due to Applicant’s amendment to the claim) Claims 9, 12, 13, 16, 17 and 19 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30, 67-69, 71 and 73 of US patent 8188220 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 9, 12, 13, 16, 17 and 19, one would necessarily achieve the claimed invention of claims 1-30, 67-69, 71 and 73 of US patent 8188220 B2, and vice versa. 
37.	Instant claims 9, 12, 13, 16, 17 and 19 are drawn to a composition for co-administration to an individual suffering from a disease, wherein the composition comprises: a) at least one peptide comprising an amino acid sequence selected from the group consisting of SEQ ID NOs: 2-8, 12, and 16-33, or a CAR pharmacophore; and b) a bioactive agent for co-administration with a), wherein the bioactive agent is 
38.	Claims 1-30, 67-69, 71 and 73 of US patent 8188220 B2 recite an isolated peptide comprising the amino acid sequence of SEQ ID NO: 1; and a conjugate comprising such isolated peptide as a homing/targeting peptide.  

Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims 9, 12, 13, 16, 17 and 19, one would necessarily achieve the claimed invention of claims 1-30, 67-69, 71 and 73 of US patent 8188220 B2, and vice versa.

39.	(Revised due to Applicant's amendment to the claim) For the similar/same reasoning/rational as the rejection set forth in Sections 36-38 above, instant claims 9, 12, 13, 16, 17 and 19 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-46, 51, 52, 54, 56 and 58 of US patent 8470780 B2; claims 1 and 2 of US patent 9180161 B2; claims 1 and 2 of US patent 9603890 B2; and claims 1-3 of US patent 10039838 B2.  
According to the specification of US patent 8470780 B2, the peptide of SEQ ID NO: 1 recited in claims 1-46, 51, 52, 54, 56 and 58 of US patent 8470780 B2 can home/target to the site of cancer (see column 3, lines 3-12).  
According to the specification of US patent 9180161 B2, the composition recited in claims 1 and 2 of US patent 9180161 B2 can be used to treat pulmonary hypertension (see column 7, line 48- to column 8, line 11).

	(Revised due to Applicant's amendment to the claim) For the similar/same reasoning/rational as the rejection set forth in Sections 36-38 above, instant claims 9, 12, 13, 16, 17 and 19 remain rejected on the ground of nonstatutory obviousness-type 

	(Revised due to Applicant's amendment to the claim) For the similar/same reasoning/rational as the rejection set forth in Sections 36-38 above, instant claims 9, 12, 13 and 16 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of US patent 9655973 B2.  SEQ ID NO: 8 recited in claims 1-5 of US patent 9655973 B2 is a CAR pharmacophore recited in instant claims 9, 12, 13 and 16.  

40.	(Revised due to Applicant's amendment to the claim) For the similar/same reasoning/rational as the rejection set forth in Sections 36-38 above, instant claims 9, 12, 13, 16, 17 and 19 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 and 9-20 of co-pending Application No. 16/057696; and claims 5-13 of co-pending Application No. 16/998489.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

(Revised due to Applicant's amendment to the claim) For the similar/same reasoning/rational as the rejection set forth in Sections 36-38 above, instant claims 9, 12, 13 and 16 remain provisionally rejected on the ground of nonstatutory obviousness-
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Applicant's Arguments
41.	Applicant argues that “Applicant requests the rejection be held in abeyance until claims of the present application are in condition for allowance.”
42.	Applicant's arguments have been fully considered but have not been found persuasive. 
Until a proper terminal disclaimer is filed and approved by the Office, these double patenting rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/LI N KOMATSU/Primary Examiner, Art Unit 1658